Case 1:19-cv-24822-CMA Document 44 Entered on FLSD Docket 01/22/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-24822-CIV-ALTONAGA/Goodman

 SECURITIES AND EXCHANGE COMMISSION,

                               Plaintiff,

 v.

 NIT ENTERPRISES, INC. (Delaware);
 NIT ENTERPRISES, INC. (Florida);
 NIT ENTERPRISES FL, INC.;
 GARY R. SMITH;
 JASON M. GANTON; and
 JAMES E. CLEARY,

                               Defendants, and

 ARIADNI SMITH a/k/a “AUDREY CARRESE,”

                         Relief Defendant.
 ___________________________________________/

                 JUDGMENT AS TO RELIEF DEFENDANT ARIADNI SMITH

        The Securities and Exchange Commission having filed a Complaint [ECF No. 1], and Relief

 Defendant Ariadni Smith (a/k/a “Audrey Carrese”) (“Relief Defendant”) having (1) entered a general

 appearance; (2) consented to the Court’s jurisdiction over Relief Defendant and the subject matter of

 this action; (3) consented to entry of this Judgment; (4) waived findings of fact and conclusions of

 law; and (5) waived any right to appeal from this Judgment:

                                                  I.

         IT IS ORDERED AND ADJUDGED that Relief Defendant shall pay disgorgement of

  ill-gotten gains and prejudgment interest thereon. The Court shall determine the amount of the

  disgorgement upon motion of the Commission. Prejudgment interest shall be calculated from July

  31, 2015, based on the rate of interest used by the Internal Revenue Service for the underpayment
Case 1:19-cv-24822-CMA Document 44 Entered on FLSD Docket 01/22/2020 Page 2 of 2

                                                  CASE NO. 19-24822-CIV-ALTONAGA/Goodman

  of federal income tax as set forth in 26 U.S.C. section 6621(a)(2). In connection with the

  Commission’s motion for disgorgement, and at any hearing held on such a motion: (a) Relief

  Defendant may not challenge the validity of the Consent or this Judgment; (b) for the purposes of

  such motion, the allegations of the Complaint shall be accepted as and deemed true by the Court;

  and (c) the Court may determine the issues raised in the motion on the basis of affidavits,

  declarations, excerpts of sworn deposition or investigative testimony, and documentary evidence,

  without regard to the standards for summary judgment contained in Rule 56(c) of the Federal

  Rules of Civil Procedure. In connection with the Commission’s motion for disgorgement, the

  parties may take discovery, including discovery from appropriate non-parties.

                                                  II.

        IT IS ORDERED AND ADJUDGED that the Consent is incorporated herein with the same

 force and effect as if fully set forth herein, and that Relief Defendant shall comply with all of the

 undertakings and agreements set forth therein.

        DONE AND ORDERED in Miami, Florida, this 22nd day of January, 2020.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

 cc:    counsel of record




                                                  2
